Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 2, 2017

                                      No. 04-17-00340-CR

                                     Jacob HERNANDEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR3748
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due on August 31, 2017. See TEX. R. APP. P. 38.6(a).
We granted Appellant’s first motion for an extension of time to file the brief until October 2,
2017, and we granted Appellant’s second motion for an extension of time to file the brief until
November 1, 2017. In granting the second motion, we warned Appellant as follows:
       NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF
       WILL BE GRANTED.

       Despite this specific warning, Appellant failed to timely file the brief. On October 31,
2017, Appellant filed a third motion for another thirty-day extension of time to file the brief.
     Appellant’s third request for an extension of time to file the brief is GRANTED IN
PART. We ORDER Robert F. Gebbia, counsel for Appellant, to file the brief not later than
November 16, 2017.
        If Appellant fails to file the brief as ordered, we will immediately abate this appeal and
remand it to the trial court for an abandonment hearing WITHOUT FURTHER NOTICE. See
id. R. 38.8(b); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no
pet.). We will order the trial court to ensure that Appellant’s counsel personally appears at the
hearing. See TEX. R. APP. P. 38.8(b)(3).
       We remind Appellant’s counsel that this “court may act appropriately to ensure that the
appellant’s rights are protected, including initiating contempt proceedings against appellant’s
counsel.” See id. R. 38.8(b)(4).

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court